EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors United American Healthcare Corporation We have issued our report dated October 13, 2011 accompanying the consolidated financial statements included in the annual report of United American Healthcare Corporation on Form 10-K for the year ended June 30, 2011. We hereby consent to theincorporation by reference of said report in the Registration Statement of United American Healthcare Corporation on Form S-8 (File No. 333-75179) effective March 29, 1999 and Form S-3 (File No. 333-139938) effective January 11, 2007 and amended January 24, 2007. Farmington Hills, Michigan October 13, 2011
